DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Appl. Publ. No. WO 2016/085890 to Robinson, et al. (hereinafter “Robinson”) in view of a publication to Kim, et al. entitled “Principle of direct van der Waals epitaxy of single-crystalline films on epitaxial graphene,” Nature Communications, Vol. 5, pp. 1-7 (2014) (“Kim”) and further in view of a publication to Park, et al. entitled “The effect of thermal annealing of graphene under ammonia atmosphere on its electrical properties and contact to p-GaN” Thin Solid Films, Vol. 546, pp. 246-249 (2013) (“Park”).  For ease of reference, U.S. Patent Appl. Publ. No. 2017/0260651, which is the U.S. National stage entry of Robinson, will be used to formulate the present rejections.  
Regarding claim 1
prior to a nucleation phase of the layer of interest, a heat treatment step of the graphene layer in which it is subjected to a first temperature (Ttt) and to an ammonia flow (see, e.g., Figs. 1-2 and ¶¶[0016]-[0026] as well as elsewhere throughout the entire reference which teach a method of growing a GaN layer (232) on graphene (220); see specifically ¶[0023] and claim 4 which teach that the interaction between GaN and graphene is enhanced by subjecting the graphene (220) layer to nitrogen doping and ammonia treatments at a predetermined temperature in order to produce a nitrogen-terminated surface that is ideal for the synthesis of GaN epitaxial layers).
Robinson does not explicitly teach that the first temperature is 1,050 °C or more.  However, in Fig. 2, the Results section on pp. 2-3, and the Methods section on p. 6 Kim teaches an analogous method of growing an epitaxial Group III-nitride layer on graphene formed on a SiC supporting substrate.  In the Method section on p. 6 Kim specifically teaches that the graphene layer is preferably baked under an H2 ambient for > 15 min at a temperature of > 1,100 °C in order to prepare the surface for GaN growth.  Thus, in view of the teachings of Kim an ordinary artisan would be motivated to utilize a temperature in the vicinity of 1,100 °C as a starting point to determine the optimal ammonia pretreatment temperature for producing a nitrogen-terminated surface ideal for the synthesis of GaN epitaxial layers in the method of Robinson.  This is further supported by at least Figs. 1-4 and the Experimental and Results sections on pp. 247-249 of Park which teach that graphene films annealed in ammonia at a temperature of 1,000 °C appear to exhibit physisorbed nitrogen species on the graphene surface and improved electrical contact characteristics at the interface between graphene and p-GaN.  Thus, in 
Regarding claim 5, Robinson and Kim teach that the graphene layer was previously made on a support layer made of hexagonal silicon carbide (SiC) (see, e.g., ¶[0038] which teaches that SiC may be used as the substrate; see also Fig. 1, the Results section on pp. 2-3, and the Method section on p. 6 of Kim which teach that graphene may be formed on SiC via a multi-step annealing process).  
Regarding claim 6, Robinson and Kim teach that the graphene layer consists of one to at most five graphene sheets (see, e.g., the Abstract, Figs. 1-2, and ¶[0022] of Robinson which teach forming a single high quality graphene layer; see also Fig. 1, the Results section on pp. 2-3, and the Methods section on p. 6 of Kim which teach the formation of a graphene layer which inherently is comprised of a single layer of carbon atoms as otherwise it would be considered graphite rather than graphene).  
Regarding claim 7, Robinson teaches that the III-N compound is selected from the group consisting of GaN, AlGaN, InGaN, and AlInGaN (see, e.g., Fig. 2 and ¶¶[0022]-[0025] which teach the growth of GaN on graphene).
Regarding claim 8, Robinson teaches that the crystalline III-N compound is deposited epitaxially by metal-organic chemical vapor deposition (see, e.g., ¶[0025] which teaches that the GaN layer may be grown by MOCVD).
Regarding claim 9, Robinson teaches that the III-N compound is lnx1Ga1-x1N with an atomic proportion of indium x1 of 5% or more (see, e.g., Figs. 8-11 and ¶¶[0032]-[0044] 
Regarding claim 10, Robinson teaches a process for fabricating an optoelectronic device (see, e.g., the Abstract, Figs. 1-14, and entire reference), comprising 
fabricating a layer of interest by performing the process of claim 1 (see, e.g., Figs. 1-2 and ¶¶[0016]-[0026] as well as elsewhere throughout the entire reference which teach a method of growing a GaN layer (232) on graphene (220); see specifically ¶[0023] and claim 4 which teach that the interaction between GaN and graphene is enhanced by subjecting the graphene (220) layer to nitrogen doping and ammonia treatments at a predetermined temperature in order to produce a nitrogen-terminated surface that is ideal for the synthesis of GaN epitaxial layers) and 
then fabricating from the layer of interest N and P doped layers between which an active zone is located, the active zone comprising at least one quantum well made from the III-N compound (see, e.g., Fig. 10 and ¶¶[0037] which teach an embodiment in which an InGaN/GaN LED structure comprised of an n-type GaN layer (1010), a p-type GaN layer (1014), with an InGaN/GaN superlattice layer (1012) provided between the n- and p-doped GaN layers (1010) and (1014)).  
Robinson does not explicitly teach that the first temperature is 1,050 °C or more as required by claim 1.  However, in Fig. 2, the Results section on pp. 2-3, and the Methods section on p. 6 Kim teaches an analogous method of growing an epitaxial Group III-nitride layer on graphene formed on a SiC supporting substrate.  In the Method section 2 ambient for > 15 min at a temperature of > 1,100 °C in order to prepare the surface for GaN growth.  Thus, in view of the teachings of Kim an ordinary artisan would be motivated to utilize a temperature in the vicinity of 1,100 °C as a starting point to determine the optimal ammonia pretreatment temperature for producing a nitrogen-terminated surface ideal for the synthesis of GaN epitaxial layers in the method of Robinson.  This is further supported by at least Figs. 1-4 and the Experimental and Results sections on pp. 247-249 of Park which teach that graphene films annealed in ammonia at a temperature of 1,000 °C appear to exhibit physisorbed nitrogen species on the graphene surface and improved electrical contact characteristics at the interface between graphene and p-GaN.  Thus, in view of the combined teachings of Kim and Park an ordinary artisan would be motivated to anneal the graphene layer in the method of Robsinson in an ammonia ambient at a temperature of greater than 1,050 °C in order to prepare the substrate for GaN epitaxial growth and improve the electrical contact characteristics between the graphene and GaN.  

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Kim and further in view of Park and still further in view of U.S. Patent Appl. Publ. No. 2015/0292111 to Grunder, et al. (“Grunder”).  
Regarding claim 2, Robinson teaches that the nucleation phase of the layer of interest is carried out at a second temperature (Tn) (see, e.g., Figs. 9-11 and ¶¶[0036]-[0044] which teach a step (1106) of growing a Group III-nitride buffer layer (906) or (1006) on the graphene (904) or (1004) at a predetermined second temperature), but does not explicitly teach that the second temperature (Tn) is lower than 1050°C.  3 annealing step utilized in the teachings of Robinson, Kim, and Park in order to alleviate internal stresses and stresses produced as a result of temperature gradients during film growth such that a planar or substantially planar Group III-nitride layer can be grown.  
Regarding claim 3, Robinson teaches that, following the nucleation phase, a growth phase of the layer of interest carried out at a third temperature (Tc) (see, e.g., Figs. 9-11 and ¶¶[0036]-[0044] which teach a step (1108) of growing a stress-adjusting layer (908) or (1008) on the buffer layer (906) or (1006), respectively, at a predetermined temperature), but does not explicitly teach that the third temperature (Tc) is higher than the second temperature (T2) and lower than 1050°C.  However, as noted supra with respect to the rejection of claim 2, in Fig. 1 and ¶¶[0113]-[0162] as well as elsewhere throughout the reference Grunder teaches an analogous method of growing a 3 annealing step utilized in the teachings of Robinson, Kim, and Park followed by coalescence and growth at a third and higher temperature in the overlapping range of 990 to 1,090 °C in order to alleviate internal stresses and stresses produced as a result of temperature gradients during film growth such that a planar or substantially planar Group III-nitride layer can be grown. 
Regarding claim 4, Robinson does not explicitly teach that ammonia is a precursor of the nitrogen of the III-N compound during the nucleation and growth phases of the III-N compound of the layer of interest.  However, in the Method section on p. 6, Kim teaches that GaN may be grown using ammonia gas as a nitrogen precursor.  Thus, in view of the teachings of Kim a person of ordinary skill in the art would be motivated to utilize ammonia as a nitrogen source when growing GaN in the method of Robinson in order to produce high-quality and flat epitaxial layers of GaN.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Kim and further in view of Park and still further in view of U.S. Patent Appl. Publ. No. 2011/0263111 to Melnik, et al. (“Melnik”) and U.S. Patent Appl. Publ. No. 2010/0244087 to Horie, et al. (“Horie”).  
Regarding claim 11, Robinson teaches that the active zone is made from InGaN (see, e.g., Figs. 9-10 and ¶¶[0036]-[0037] which teach that the superlattice layer (912) or (1012) is produced using InGaN), but does not explicitly teach that the III-N compound of the layer of interest is InGaN with an atomic proportion of indium of 5% or more and the active zone made from InGaN has an atomic proportion of indium of 15% or more.  However, in Fig. 5 and ¶¶[0030]-[0036] as well as elsewhere throughout the entire reference Melnik teaches an analogous embodiment of an InGaN-based MQW in which the InGaN MQW (506) is sandwiched between an n-type nitride (504) and a p-type nitride (510).  In ¶[0031] Melnik specifically teaches that the n-type nitride (504) may be n-type InGaN while ¶[0032] further teaches that the GaN layers such as the p-type nitride layer (510) may be a ternary film such as InGaN.  Then in Figs. 2(A) & 3(A), and ¶[0154] as well as elsewhere throughout the entire reference Horie teaches an analogous method of forming an InGaN-based quantum well in which the In content of the InGaN layer(s) is adjusted to be between 0.04 and 0.15 (i.e., 4 to 15%) in terms of composition ratio in order to produce a device which emits light of the desired wavelength.  Thus, in view of the combined teachings of Melnik and Horie a person of ordinary skill in the art would be motivated to utilize n- and p-doped InGaN layers as the n-type Group III nitride (1010) and the p-type Group III nitride (1014), respectively, with an In content of greater than 5% in the LED structure in Fig. 10 of Robinson along with an active zone (1012) comprised 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714